UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) December 4, 2014 THE DEWEY ELECTRONICS CORPORATION (Exact name of registrant as specified in its charter) New York 0-2892 13-1803974 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 27 Muller Road Oakland, New Jersey (address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (201) 337-4700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a–12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d–2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e–4(c) under the Exchange Act ITEM 5.07. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On December 4, 2014, at the Company’s annual meeting of shareholders, the following five directors were elected to serve for the ensuing year.Set forth below are the number of votes cast for, or withheld with respect to, each such person (who were the Company’s nominees for directors): Election of Directors: Name For Withheld Abstain Broker Non-Vote John H.D. Dewey 0 James M. Link 0 Robert M. Meissner 0 Nathaniel T. Roberts 0 Ronald Tassello 0 Ratification on the selection of EisnerAmper LLP as the Corporation’s Independent Registered Public Accounting firm for the fiscal year ending June 30, 2015 For Against Abstain Broker Non-Vote 0 ITEM 5.02. DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS Robert M. Meissner was initially elected to the Company’s board of Directors by the Board on September 19, 2014, at which time he was not named to any of the Board’s committees. At the Board of Directors Meeting On December 4, 2014, Robert M. Meissner was elected to the Audit Committee. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE DEWEY ELECTRONICS CORPORATION Date:December 10, 2014 By: /s/ John H.D. Dewey John H.D. Dewey President and Chief Executive Officer 3
